Citation Nr: 1036675	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-37 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial compensable rating for stress induced 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to November 1989, 
September 1990 to April 1991, and February 1995 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In that decision, service connection was granted for 
stress induced migraine headaches, and a noncompensable rating 
was assigned.  The Veteran appealed, and in October 2008, the 
Honolulu, Hawaii, RO issued a statement of the case (SOC) which 
confirmed and continued the noncompensable rating.  In March 
2009, the Veteran provided testimony at the RO in Honolulu, 
Hawaii, in support of his claim.  In a February 2010 supplemental 
statement of the case (SSOC) issued by the RO in Seattle, 
Washington, the noncompensable rating was confirmed and continued 
again.  

A Travel Board hearing was held in July 2010 in Honolulu, Hawaii, 
before the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  
Additional evidence received at the hearing was accompanied by a 
waiver of RO consideration.  38 C.F.R. § 20.1304 (c) (2009); see 
also Disabled American Veterans (DAV) v. Sec'y of Veterans 
Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDING OF FACT

It is more likely than not that the Veteran's stress induced 
headaches have been manifested throughout the appellate period by 
prostrating attacks averaging one in two months over the last 
several months.  Characteristic prostrating attacks occurring on 
an average once a month over the last several months have not 
been shown.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for a 10 percent rating, but no higher, for stress 
induced migraine headaches are met for the length of the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.27, 
4.124a, Diagnostic Code (DC) 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Veteran's stress induced migraine headache claim arises from 
an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA as to this issue.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

In cases such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process.  See generally, Fenderson v. West, 
12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Background

The Veteran contends that the severity of his headache disability 
warrants a compensable evaluation.  Upon review of the record, 
the Board notes that he was afforded a pre-separation VA 
examination in September 2007.  At that time, he reported that he 
had headaches about 2 times per week that were caused by both 
mental and physical stress and heat.  His headaches lasted about 
1 hour.  He took Excedrin for relief and was able to continue to 
work.  His headaches interfered with his ability to concentrate.  

In a February 2008 statement, the Veteran reported that his 
current job required that he stay physically fit.  When applying 
stress to the back and body from running or lifting in the heat 
and humid climate, he experienced migraines.  He had to 
constantly take medication and rest by lying down.  Thus, he 
missed work in the process.  When he had a migraine, he was in a 
state of disorientation with memory loss until the headaches 
subsided.  The Veteran reported that he had had 2 incidences of 
prostrating attacks in the last several months since his 
examination.  

Statements supplied by friends of the Veteran dated in April and 
May 2008 attest to the fact that his headaches are severe and 
have affected his daily activities.  

A February 2009 VA record shows that the Veteran was seen for 
chronic stress related headaches.  He had used Imitrex with some 
success.  His headaches were described as 2-3 times per week and 
more easily triggered.  If the medications did not work, they 
were debilitating and kept him from working or completing 
activities of daily living.  

In a March 2009 statement, the Veteran's wife attested that his 
headaches were severe and that he had them 2-3 times per week.  
She attributed his headaches to an inservice parachuting 
accident.  She said that most of the time his headaches were so 
bad that he had to lie down and rest or sleep them off.  

At a hearing held at the RO in March 2009, the Veteran testified 
as to the severity of his headaches.  He reported prostrating 
migraines 2-3 times were week.  He said that his headaches made 
him feel nauseated.  If he bent over, he became completely 
debilitated.  After taking medication for his headaches, it took 
2-3 hours for the attacks to subside, and he said that he usually 
had to lie down and rest.  On average, he was on sick leave once 
a month.  His headaches happened at the end of the day after a 
lot of exertion and stress.  They interfered with his family life 
since he could not help his wife with the children.  

Upon VA neurological examination in April 2009, the Veteran 
reported that he had an aura and occasional nausea.  There was no 
photophobia found, but they occurred every 2 days with each 
lasting 4-6 hours.  He often had to leave work early because they 
interfered with his ability to work.  He had noticed a lack of 
concentration.  He would go to bed and lie down in the dark if 
possible when headaches occurred.  Current medications included 
Imitrex and Excedrin.  

Neurologically, the Veteran was grossly intact with no focal 
deficits.  His mental status was normal, and his cranial nerves 
were normal and intact.  His sensory and motor vibratory 
sensation and strength were found to be normal in the upper and 
lower extremities.  The diagnosis was migraine headaches.  

The Veteran provided additional testimony as to the severity of 
his service-connected headaches at a hearing in July 2010.  He 
also provided documents from his place of employment from 2009-
2010 showing that he had taken leave.  At the hearing, he said 
that these absences from work were due to his headaches which he 
said had increased in severity.  He said that he experienced 
debilitating headaches at least once per month.  

Analysis

The Veteran's service-connected stress induced migraine headaches 
are evaluated pursuant to 38 C.F.R. § 4.124a, DC 8100.  Under 
this Code, a noncompensable (zero percent) disability rating is 
assigned for less frequent attacks than for a 10 percent rating.  
A 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  A 30 percent disability evaluation 
is warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months.

The rating criteria do not define "prostrating," nor has the 
United States Court of Appeals for Veterans Claims (Court).  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court 
quotes DC 8100 verbatim but does not specifically address the 
matter of what is a prostrating attack.).  By way of reference, 
the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY 
OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Based on the evidence outlined above, and resolving any 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran's symptoms more nearly approximate those contemplated 
by the higher, 10 percent rating.  Arguably, the medical evidence 
demonstrates that he has prostrating attacks approximately 
averaging one in 2 months, over the time period of several 
months.

His disability, however, is not so severe as to be productive 
prostrating attacks occurring on an average of once a month, 
which is required for the next higher rating.  Indeed, while the 
Veteran reports prostrating attacks that occur every couple of 
days that last from 4-6 hours and prevent him from engaging in 
any activity at all, the objective evidence does not support such 
severity of headaches.  While there is evidence as provided by 
his employer that the Claimant misses several hours per month 
from work, and he has testified that this is due to migraine 
headaches, it does not appear that he has suffered from loss of 
income or that he is routinely treated at a medical facility.  
Moreover, at the recent hearing, while he testified that 
debilitating headaches occurred at least once per month, it 
appears that he is able to engage in most other activities of 
daily living, including working with only minimal absences and 
continues to exercise on a regular basis.  

In sum, while the disability has increased in severity, the 
Veteran has been able to adapt to the limitations it has created.  
Further, the severity has remained relatively stable throughout 
his appeal; therefore, staged ratings are not necessary.  The 
Veteran's disability has consistently met the requirements of the 
10 percent rating.  The 10 percent rating, and no higher, is 
appropriate for the length of the appellate period.


ORDER

A 10 percent evaluation, but no higher, for service-connected 
stress induced migraine headaches is granted, subject to 
regulations applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


